Pezman, J. Claimant, The Fleischli Medical Group, seeks to recover from respondent the sum of $102.00 for services rendered upon request of the Office of the Secretary of State. A Departmental Report of the Secretary of State, dated February 19, 1968, was filed with the Court of Claims as exhibit A, and admitted into evidence without objection by virtue of the stipulation by and between claimant and respondent filed herein on the 29th day of February, 1968. It is clear that this is a matter of a lapsed appropriation for the statement of services of claimant was not received until the funds in the Office of the Secretary of State for the biennium when the services were rendered had lapsed. By virtue of the Departmental Report and stipulation between claimant and respondent, we find there is no question of law or fact in controversy, and claimant, The Fleischli Medical Group, is hereby awarded the sum of $102.00.